NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-50161

                Plaintiff-Appellee,             D.C. No. 3:20-cr-00879-JLS-1

 v.
                                                MEMORANDUM*
MICHAEL JAMES VAN NIEKERK,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Michael James Van Niekerk appeals from the district court’s judgment and

challenges the 76-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Van Niekerk’s counsel has



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Van Niekerk the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      We remand, however, solely for the district court to strike from the written

judgment special condition 2, which was not orally pronounced. See United States

v. Hernandez, 795 F.3d 1159, 1169 (9th Cir. 2015).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                    21-50161